Per Curiam,
The claim of the appellant that the death of the insured *76should be classed under the “ health provisions ” and not under the “ accident provisions ” of the policy can hardly be made seriously. The policy was prima facie an accident policy, and the insured died from the bite of a dog, certainly an accident, not a disease. The proximate cause of death was the bite, and the way in which it operated to produce death, whether by hemorrhage or lockjaw or blood poisoning was a medical detail which did not affect the material fact of death resulting from the accident.
The other argument, that the insured was not “ immediately disabled,” is not much better. He was bitten in the thumb, his hand was bandaged at once, and though the gravity of the injury was not at first appreciated, yet the use of his hand was interfered with from the moment and continued to be more and more so, with increasing pain until his death, two weeks later. There was no break in the continuity of the consequences of the injury, and no intervening cause in the resulting disability. Immediately, under such circumstances, does not .mean instantly : Ritter v. Accident Association, 185 Pa. 90.
Judgment affirmed.